Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 6/23/2022. An Interview held on 7/7/2022 resulted in amendments to claims 1, 8 and 16 and cancellation of claims 6, 7 and 15.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Chiu Hung Luk on 7/7/2022.

The application has been amended as follows: 

1. (Currently Amended) A method implemented by a first device, the method comprising: 
synchronizing a first signal generated from a signal generator with a local clock of the first device at a first time, the first signal having a first frequency; 
sending the first signal to a second device; 
synchronizing a second signal generated from the signal generator with the local clock of the first device at a second time, the second signal having a second frequency different from the first frequency, and a difference between the second time and the first time being within a predetermined range of a predetermined time difference; and 
sending the second signal to the second device;
synchronizing a third signal and a fourth signal generated from the signal generator with the local clock at a third time and a fourth time respectively, the third signal having a third frequency and the fourth signal having a fourth frequency; and
sending the third signal and the fourth signal to the second device, wherein sending the first signal, the second signal, the third signal, and the fourth signal to the second device enables first phase difference between the first signal and the second signal, to obtain a second estimated value for the distance between the first device and the second device based on a second phase difference between the third signal and the fourth signal, and to obtain a final estimated value for the distance between the first device and the second device based on the first estimated value and the second estimated value.

6. (Cancelled) 

7. (Cancelled) 

8. (Currently Amended) One or more processor readable media storing executable instructions that, when executed by one or more processors of a first device, cause the one or more processors to perform acts comprising:
changing a signal frequency of a signal generator to a first frequency; 
synchronizing signals generated from the signal generator with a local clock of the first device at a first time; 
receiving a first signal from a second device; 
changing the signal frequency of the signal generator to a second frequency; 
synchronizing the signals generated from the signal generator with the local clock of the first device at a second time, a difference between the second time and the first time being within a predetermined range of a predetermined time difference; 
receiving a second signal from the second device; [[and]]
obtaining a first estimated value for a distance between the first device and the second device based first phase difference between the first signal and the second signal; 
changing the signal frequency of the signal generator to a third frequency; 
synchronizing the signals generated from the signal generator with the local clock of the first device at a third time; 
receiving a third signal from the second device; 
changing the signal frequency of the signal generator to a fourth frequency; 
synchronizing the signals generated from the signal generator with the local clock of the first device at a fourth time; 
receiving a fourth signal from the second device;
obtaining a second estimated value for the distance between the first device and the second device based on a second phase difference between the third signal and the fourth signal; and
obtaining a final estimated value for the distance between the first device and the second device based on the first estimated value and the second estimated value.

15. (Cancelled) 

16. (Proposed Amendment) A system implemented by a first processor chipset, the system comprising: 
one or more processors; and 
memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
changing a signal frequency of a signal generator to a first frequency; 
synchronizing signals generated from the signal generator with a local clock of the processor chipset at a first time; 
receiving a first signal from a second processor chipset; 
changing the signal frequency of the signal generator to a second frequency; 
synchronizing the signals generated from the signal generator with the local clock of the first processor chipset at a second time, a difference between the second time and the first time being within a predetermined range of a predetermined time difference; 
receiving a second signal from the second processor chipset; [[and]]
calculating a distance between the first processor chipset and the second processor chipset based ;
changing the signal frequency of the signal generator to a third frequency; 
synchronizing the signals generated from the signal generator with the local clock of the first processor chipset at a third time; 
receiving a third signal from the second device; 
changing the signal frequency of the signal generator to a fourth frequency; 
synchronizing the signals generated from the signal generator with the local clock of the first processor chipset at a fourth time; 
receiving a fourth signal from the second device;
obtaining a second estimated value for the distance between the first processor chipset and the second processor chipset based on a second phase difference between the third signal and the fourth signal; and
obtaining a final estimated value for the distance between the first device and the second device based on the first estimated value and the second estimated value.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is directed towards using precisely two pairs of signals to determine two phase differences to estimate distance between two devices. Applicant has amended to distinguish over the prior art. 

Allowable Subject Matter
Claims 1-5, 8-14, and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BASIL MA/Examiner, Art Unit 2415